Citation Nr: 1617866	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945. He died in October 2009.  The appellant is the deceased Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), and was subsequently transferred to the RO in Togus, Maine.

A videoconference hearing before the undersigned Veterans Law Judge was held in September 2014.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in January 2015, June 2015, and November 2015.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in October 2009, with the immediate cause of death identified as respiratory arrest/pneumonia, with underlying causes identified as congestive heart failure/coronary artery disease, renal failure, and multiple system atrophy (MSA).

2. At the time of the Veteran's death, service connection had been established for depression (claimed as posttraumatic stress disorder) associated with arthritis, traumatic L-5, S-1 with loss of intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, involving Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss of intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive left ilium now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.

3. The most persuasive, probative, credible, and competent evidence fails to demonstrate a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified in February 2010 of the criteria for establishing service connection for the cause of the Veteran's death, to include for a condition not service connected, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in July 2010.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).   In November 2015, the Board obtained a VA opinion.  To that end, when VA undertakes to provide an opinion, it must ensure that the analysis therein is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion in this case is adequate to decide the claim addressed in this section, as the report included a thorough review of the file, as well as findings relevant to the issue at hand. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In cases seeking service connection for a disorder, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

If a disease deemed chronic for VA purposes, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or appellant or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, according to the Veteran's death certificate, he died in October 2009, with the immediate cause of death identified as respiratory arrest/pneumonia, with underlying causes identified as congestive heart failure/coronary artery disease, renal failure, and MSA. 

At the time of the Veteran's death, he was service-connected for depression (claimed as posttraumatic stress disorder) associated with arthritis, traumatic L-5, S-1 with loss of intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, involving Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss of intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive left ilium now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she alleges that the metallic foreign bodies from his service-connected gunshot wounds led to MSA.

In a June 2011 letter from Dr. G.J. Sengstock, the Veteran's private physician, the Veteran was initially diagnosed with Parkinson's Disease around 2002.  However, when Dr. Sengstock first treated the Veteran in April 2008, it was suspected that his diagnosis was more than just Parkinson's Disease.  Subsequently in May 2008, the Veteran's diagnosis was changed to MSA.  Dr. Sengstock explained that "[a]lthough I nor anyone else can definitely [determine] that his MSA was caused by his previous military related wounds, I can not definitely say they were not as well.  If Parkinson's is a compensable disorder in his case, then MSA should be also since they are both closely related degenerative conditions of the brain and are many times confused with each other."

In April 2012, a VA disabilities benefits questionnaire was completed regarding the Veteran's cause of death.  Upon review of the claims file, the VA examiner opined that it was less likely as not that the Veteran's service-connected disabilities contributed, even in combination, to his death.  In addition, the VA examiner stated there was no evidence in the medical literature or consensus among medical experts that this type of causal relationship existed.  The Board, however, found that this opinion was inadequate as the opinion did not specifically address the appellant's contention that the metallic foreign bodies from his service-connected gunshot wounds led to the MSA.  

Subsequently, in November 2015, a VA opinion was obtained where the VA examiner concluded the following:

Careful review of the available medical record, including service medical records, Veterans Administration examinations including opinion dated July 21, 2015, and privately submitted evidence identified this 90-year-old veteran succumbed/died secondary to respiratory arrest associated with pneumonia in 2009.  The preponderance of scientific medical evidence would not support the contention that the [V]eteran[']s death was either caused by or aggravated by the service-connected issues described above.  There is no scientific evidence that respiratory failure with underlying congestive heart failure/coronary artery disease, renal failure and multiple atrophy is associated with arthritis, traumatic L5-S1, with loss of intervertebral disc space, gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodes, moderately severe, involving Muscle Group XVII; multiple scars, postoperative, to the abdomen with hernia, ventral, and abdominal adhesions; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive, left ilium, now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.  Causal nexus [is] not established.

In light of the evidence, the appellant is unfortunately not entitled to service connection for the cause of the Veteran's death.  There is no indication, besides the appellant's contentions, that the Veteran's service-connected disabilities, were in any way associated with his death.  Additionally, there is no evidence that indicates the metallic foreign bodies from his service-connected gunshot wounds led to MSA.  Similarly, the evidence of record, including the Veteran's service treatment records, is negative for respiratory arrest/pneumonia, congestive heart failure/coronary artery disease, renal failure, and MSA during military service and within one year of service separation.  Indeed, pertinent evidence is negative for the immediate or underlying causes of death until many years after service discharge.  The appellant does not contend otherwise.  Under these circumstances, the Board concludes that the immediate and underlying causes of death are not of service onset or otherwise related thereto.  Thus, service connection for the cause of the Veteran's death is not warranted on this basis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of a person's testimony, it does not affect competency to testify). 

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995).

Of record are statements by the appellant that attribute the Veteran's cause of death to his service-connected disabilities, namely that his gunshot wounds led to MSA.  The appellant's statements regarding the cause of the Veteran's death are lay statements that purport to provide a nexus opinion.  The Board finds the appellant's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the United States Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the service-connected disabilities caused the Veteran's death, and more specifically, that the Veteran's service-connected gunshot wounds were related or contributed to MSA, is not something that can be determined by mere observation.  Nor is this question simple.  While the appellant is competent to report symptoms such as shortness of breath, weakness, or dizziness, the question of the cause of the symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the appellant's statements as to whether the service-connected disabilities caused or contributed to the Veteran's death are not competent evidence as to a nexus and her statements that the Veteran's retained foreign bodies from gunshot wounds led to his MSA are similarly not competent. 

The Board reminds the appellant that she is free to procure and submit new evidence that shows that the Veteran's service-connected disability or disabilities contributed to or caused his death (i.e., a positive nexus opinion from a qualified examiner).  Upon receipt of such evidence, VA will reopen and readjudicate the claim, provided such evidence is deemed to be new and material.  See 38 C.F.R. § 3.156(a). 

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death, the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


